Per Curiam
This matter purports to be a petition for writ of mandate filed by relator, Carl Raymond Bland. Rule 2-35 of this court, 1958 Edition, provides that petitions for writs of mandamus and prohibition out of the Supreme Court shall be verified and filed in quintuplícate, and if the relief sought relates to a proceeding in an inferior court, certified copies of all pleadings, orders and entries pertaining to the subject matter must be set out in the petition or made exhibits thereto.
Relator herein has not complied with this rule and for that reason said petition is dismissed.
Achor, J., not participating because of illness.
Note. — Reported in 162 N. E. 2d 684.